Title: From Thomas Jefferson to Joseph Fenwick, 16 October 1792
From: Jefferson, Thomas
To: Fenwick, Joseph



Dear Sir
Philadelphia Oct. 16. 1792.

The inclosed letters to Mr. Morris and Mr. Short are of a public and very important nature. Be so good as to forward Mr. Morris’s by some conveyance you can perfectly confide in, and keep that to Mr. Short in your possession till he shall call for it in person or by letter, as was desired with respect to some dispatches in April last. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

